EXHIBIT NO. 10.2



 

MEMORANDUM



 

To: Bernard J. Demko



From: Marc T. Giles



Re: Appointment, Gerber Scientific, Inc. (the "Company")



Date: September 30, 2002



 

Effective September 30, 2002, the Board of Directors of the Company (the
"Board") has appointed you Chief Operating Officer of the Company. You will
remain a Senior Vice President of the Company. The Management Development and
Compensation Committee of the Board has set your base salary at $252,220 per
year effective September 30, 2002. Your fiscal 2003 bonus target under the
Company's 2000-2004 Executive Annual Incentive Bonus Plan will remain at 50% and
your bonus will be calculated using your base salary as of April 30, 2003.
Effective September 30, 2002, you will no longer be eligible to receive the
Company car allowance.



If this memorandum sets forth our agreement on the subject matter hereof, kindly
sign and return the enclosed copy of this memorandum, which will then constitute
our agreement on this subject.



 

  Marc T. Giles   President and CEO

 

Agreed this 18th date of October, 2002.

 



/s/ Bernard J. Demko                        



Bernard J. Demko

